Citation Nr: 1210954	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  07-28 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine disability characterized as cervical sprain with ruptured discs at C3-4 and C4-5, status post cervical fusions (hereinafter cervical spine disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from February 1977 to June 1977.  He also had service with the Tennessee Army National Guard, to include a period of active duty for training (ACDUTRA) in July 1981, to which he attributes his current cervical spine disability.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the claimed cervical spine disability.  The Veteran timely appealed that decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2009; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in September 2009, at which time it was denied.  The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary of the Department of Veterans Affairs (Secretary) jointly agreed to remand the case for further development in August 2010.  The case was vacated by the Court in an August 2010 Court order and was remanded back to the Board at that time for compliance with the Joint Motion for Remand.

The case was remanded by the Board in compliance with the Joint Motion for Remand in October 2010.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  

Unfortunately, the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In its previous remand, the Board instructed the RO/AMC to attempt to procure private treatment records dated in 1981.  In subsequent statements, the Veteran indicated that his private doctor from that time period has passed away and that those records have been destroyed.  The Board therefore finds that further attempts to obtain those records would be futile.

The Veteran underwent a VA examination for his cervical spine disability in November 2010.  That examiner opined that a cervical spine sprain originally incurred in connection with a civilian job injury prior to the Veteran's second period of ACDUTRA was aggravated by his July 1981 period of ACDUTRA.  During that ACDUTRA period, the Veteran had an injury due to a vehicle stopping abruptly, throwing him against an open hatch and causing him to re-injure his neck.  The examiner reasoned that the Veteran had cervical sprain per his claims file and that he had a Magnetic Resonating Image (MRI) done by a private examiner that showed bulging discs.  Such MRI is dated in October 1989, just prior to the Veteran's first cervical spine fusion by Dr. S.E.N.  

The rationale provided by the VA examiner in November 2010 is insufficient to decide the claim.  Indeed, in arriving at his conclusion, the examiner did not address or otherwise acknowledge the July 1981 x-ray from during the period of ACDUTRA, which was negative, demonstrating no bulging discs or other abnormalities.  Moreover, the examiner did not account for periodic examinations by the military in July 1985 and April 1989, indicating normal neck findings, with no relevant complaints.    

The Board acknowledges the lay evidence of the record from numerous family, friends, and fellow servicemembers.  Such statements indicate that the Veteran had an injury during ACDUTRA.  Generally, the statements reflect their observations that the Veteran had neck symptoms since that incident, that worsened over time.  The Veteran himself has also stated that his original neck injury was worsened by the second injury sustained during ACDUTRA.  Such statements will be fully evaluated and considered upon obtaining an addendum to the November 2010 medical opinion, which involves interpretation of radiographic evidence that is beyond the purview of laypersons to comment on.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thus, in light of the deficiencies in the VA examiner's opinion, an addendum should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran's claims file to the November 2010 VA examiner in order to provide an addendum to the November 2010 VA examination report.  The examiner should state that he has reviewed the claims file, in particular the service treatment records and his previous examination report, as well as this REMAND order, and state in his addendum that such review has taken place.

After review of the claims file, the examiner is again asked to opine whether the cervical spine disability is more likely, less likely or at least as likely as not (50 percent probability or greater) aggravated by (e.g. made permanently worse beyond the normal progression of that disease or disorder) the July 1981 ACDUTRA accident.

The examiner is asked to specifically discuss the July 1981 negative x-ray of the Veteran's neck, the lack of complaints in the intervening 1985 and 1989 examinations, and the significant amount of time (8 years) between the claimed aggravating event in service and the appearance of bulging discs in October 1989, which led to the first cervical fusion procedure.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the November 2010 examiner is unavailable, then another examiner of similar qualifications should render an opinion as to the above.  If the November 2010 or any subsequent examiner cannot opine as to the above without examination of the Veteran, such should be afforded to him.

2.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a cervical spine disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


